DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 13 and 14 are rejected under 35 U.S.C 103(a) as being unpatentable over US Pub No.: 20090160298 (“Chen et al.”) in view of U.S. Patent No.: US 8651591 (“Chen et al. ‘591”).

\

Regarding Claims 1, 8, 13 and 14, Chen et al. bidirectional drawer system, comprising:
Claim 1-a frame (best seen in Fig. 2); first and second drawers(1) slidably coupled to the frame, each of the first and second drawers (1) being movable between a retracted position.
 a drawer interlock mechanism (2, 4, 5) comprising first and second interlock portions (upper and lower) associated with the first and second drawers (1), respectively (1), the first interlock portion (21,4; upper) having a cam (21) with a cam surface (along 21, 51), and a cam follower (42, 44) operable to interface with the cam surface, and the second interlock portion (21, 4; lower); having a cam lock (21) with a cam lock surface (along 5), and cam follower (43) operable to interface with the cam lock surface (52, 53), wherein, with the first and second drawers(1) in the retracted positions, movement of the first drawer toward the first extended position causes the cam follower (42, 44) of the first interlock portion to engage the  cam surface (21, 51) and the cam follower (43) of the second interlock portion to engage the cam lock surface(52, 53) thereby preventing movement of the second drawer out of the retracted position ([0033]-[0036]).
Chen et al. discloses the claimed invention except the drawers being bidirectional 
Chen et al. ‘591 demonstrates it is known in the art to provide a lock device for a two-way drawer movable between retracted position and first and second extended positions on opposite sides of the retracted position.
	It would have been obvious to one having skill in the art before the effective filing date of the invention that the taught by Chen et al. could be configured to move in two opposite direction for more convenience of accessing the contents in the drawers. 
Claim 8-wherein the cam follower(42, 44) of  the first interlock portion remains in engagement with the cam surface (21, 51) once engaged as the first drawer is moved from the; Claim 13- a position lock mechanism  ([0033]-[0036])) operable to resist movement of the first and second drawers from at least one of the retracted position, the first extended position, or the second extended position; Claim14-wherein the position lock mechanism comprises a detent (54, 55).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 2-7 and 9-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 12:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637